IN THE UNITED STATES COURT OF APPEALS

                                      FOR THE ELEVENTH CIRCUIT
                                                                                               FILED
                                                                                      U.S. COURT OF APPEALS
                                                                                        ELEVENTH CIRCUIT
                                                     No. 05-14631                        AUGUST 14, 2007
                                                                                          THOMAS K. KAHN
                                                                                              CLERK
                                         (D.C. Docket No. 03-00083-CR)

UNITED STATES OF AMERICA,

                                                                                               Plaintiff-Appellee,

versus

EDDIE MILTON GAREY, JR.,
a.k.a. Miles Garey,
a.k.a. Milton Garey,
a.k.a. Eddie Garey,

                                                                                               Defendant-Appellant.

                                        -------------------------------------------

                                 On Appeal from the United States District Court
                                       for the Middle District of Georgia
                                        ------------------------------------------

                             (Opinion April 11, 2007, 483 F.3rd 1159, 11th Cir. 2007)

                                                  (August 14, 2007)

Before EDMONDSON, Chief Judge, TJOFLAT, ANDERSON, BIRCH, DUBINA, BLACK, CARNES,
BARKETT, HULL, MARCUS, WILSON and PRYOR, Circuit Judges.


BY THE COURT:

               A member of this Court in active service having requested a poll on the suggestions of rehearing en

banc and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en

banc,

               IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's

opinion is hereby VACATED.